240 F.2d 847
NATIONAL ORGANIZATION MASTERS, MATES AND PILOTS OF AMERICA,Inc. AFL-CIO, et al., Petitioners,v.J. W. BANTA TOWING COMPANY, Inc., a corporation, at al.
No. 15704.
United States Court of Appeals Eighth Circuit.
Jan. 11, 1957.

William J. Costello, for petitioners.
W. Munro Roberts, Jr., and Marcel Mallet-Prevost, Assistant General Counsel, National Labor Relations Board, for respondents.


1
Petition to Review and Set Aside Order of National Labor Relations Board dismissed without prejudice, on moton of petitioners.